                Case: 18-01097        Doc: 14      Filed: 11/13/18      Page: 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA


IN RE:

JANET SUE SHARPE,                                            ADVERSARY Case No.: 18-01097

       PLAINTIFF

1 -U.S. BANK NATIONAL
ASSOCIATTION, AND

2 – NATIONSTAR MORTGAGE, LLC

       DEFENDANTS.


     ANSWER OF U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
STRUCTURED ASSEST SECURITIES CORPORATION MORTGAGE PASS-THROUGH
 CERTIFICATES, SERIES 2006-RF2 AND NATIONSTAR MORTGAGE, LLC TO THE
    COMPLAINT TO REIMPOSE AUTOMATIC STAY AS AGAINST U.S. BANK
                        NATIONAL ASSOCIATION

       Comes now the secured creditor, U.S. BANK NATIONAL ASSOCIATION, AS

TRUSTEE FOR STRUCTURED ASSET SECURITIES CORPORATION MORTGAGE PASS-

THROUGH CERTIFICATES, SERIES 2006-RF2 (hereinafter referred to as “USB”) and its loan

servicer, NATIONSTAR MORTGAGE, LLC (hereinafter referred to as “NATIONSTAR”), by

their attorney, Matthew J. Hudspeth, and for their Answer to Plaintiff’s Second Amended

Complaint to Reimpose Automatic Stay filed by the Debtor on October 25, 2018 (Doc 5, hereinafter

referred to as “Complaint”) state as follows:

       1.      USB and NATIONSTAR admit paragraphs 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 14, 15, 16,

               17, 19, 20, 23, 24, 33, 34, 49, 54, and 58.

       2.      USB and NATIONSTAR are without sufficient information to admit or deny

               paragraphs 12, 13, 18, 21, 22, 25, 26, 27, 28, 29, 30, 31, 32, 35, 36, 37, 38, 39, 40,

               41, 42, 43, 44, 45, 46, 47, 50, 51, 52, 55, 56, 59 and 60; therefore they are denied.
               Case: 18-01097        Doc: 14     Filed: 11/13/18    Page: 2 of 4




       3.      To the extent paragraphs 48, 53, and 57 recapitulate and incorporate previous

               paragraphs of the Second Amended Complaint, USB and NATIONSTAR

               incorporate the appropriate response(s) to the respective numerical paragraph(s) as

               set forth above and below.

       Further, USB and NATIONSTAR consent to entry of final orders or judgment by the

bankruptcy court pursuant to Fed. R. Bankr. P. 7012(b).

       WHEREFORE, PREMISES CONSIDERED, USB and NATIONSTAR pray this Court

deny the Second Amended Complaint to Reimpose Automatic Stay; and for such further relief as

this Court deems appropriate, including awarding USB and/or NATIONSTAR their attorney fees

and costs, where appropriate; and for such other and further relief as the Court deems just and

equitable.
Case: 18-01097   Doc: 14   Filed: 11/13/18   Page: 3 of 4




                           U.S. BANK NATIONAL ASSOCIATION, AS
                           TRUSTEE FOR STRUCTURED ASSET
                           SECURITIES CORPORATION MORTGAGE
                           PASS-THROUGH CERTIFICATES, SERIES
                           2006-RF2 AND NATIONSTAR MORTGAGE,
                           LLC,

                           s/ Matthew J. Hudspeth
                           MATTHEW J. HUDSPETH - #14613
                           JIM TIMBERLAKE - #14945
                           Baer Timberlake, P.C.
                           4200 Perimeter Center, Suite 100
                           Oklahoma City, OK 73102
                           Telephone: (405) 842-7722
                           Fax: (918) 794-2768
                           mhudspeth@baer-timberlake.com
                           Attorney for U.S. BANK NATIONAL
                           ASSOCIATION, AS TRUSTEE FOR
                           STRUCTURED ASSET SECURITIES
                           CORPORATION MORTGAGE PASS-
                           THROUGH CERTIFICATES, SERIES 2006-
                           RF2 AND NATIONSTAR MORTGAGE,
                           LLC
              Case: 18-01097       Doc: 14     Filed: 11/13/18    Page: 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that I mailed a true and correct copy of the above and foregoing Answer
with postage thereon fully prepaid to the parties listed below on November 13, 2018.

Janet Sue Sharpe
508 SW 68th
Oklahoma City, OK 73139

        The following persons should have received notice of the above and foregoing instrument
on the same day it was filed by the Court’s CM/ECF Electronic Noticing System.

Joshua T Copeland
Copeland Law
124 East Main Street
Norman, OK 73069-1301

                                   By:         s/ Matthew J. Hudspeth
                                               MATTHEW J. HUDSPETH - #14613
                                               JIM TIMBERLAKE - #14945
                                               Baer Timberlake, P.C.
                                               4200 Perimeter Center, Suite 100
                                               Oklahoma City, OK 73102
                                               Telephone: (405) 842-7722
                                               Fax: (918) 794-2768
                                               mhudspeth@baer-timberlake.com
                                               Attorney for U.S. BANK NATIONAL
                                               ASSOCIATION, AS TRUSTEE FOR
                                               STRUCTURED ASSET SECURITIES
                                               CORPORATION MORTGAGE PASS-
                                               THROUGH CERTIFICATES, SERIES 2006-
                                               RF2 AND NATIONSTAR MORTGAGE,
                                               LLC
